Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine L. Gerhardt on 5/10/2022

The application has been amended as follows: 


1.	(Currently Amended) A non-transitory computer-readable medium having program instructions stored thereon that are capable of causing a computer system to implement operations comprising:
receiving a user search query for a database system;
tagging one or more terms of the user search query, wherein the tagging includes assigning a first type of tag to one or more terms of the user search query that are within a specified vocabulary indicative of a natural language query;
determining, based on the tagging 
generating, based on the user search query and the classification for the user search query, a database query that is compatible with an interface of the database system to implement the user search query;
causing a query remediation interface to be presented to a user that entered the user search query, wherein the query remediation interface includes:
information indicating the classification for the user search query, wherein the classification specifies one or more attributes of the database query;
one or more elements selectable to alter the database query, wherein one of the elements is selectable to alter whether the user search query is implemented as a natural language query or a keyword query, and wherein the one or more elements are determined based on a number of terms in the user search query assigned the first type of tag;
receiving, from the user via the query remediation interface, input indicating an alteration of the database query;
generating an updated database query based on the received input; and
accessing the database system using the updated database query.

2.	(Original) The non-transitory computer-readable medium of claim 1, wherein the database system is a multi-tenant database system and wherein the determining the database query is further based on contextual information specifying that the user is associated with a particular tenant within the multi-tenant database system.

3.	(Original) The non-transitory computer-readable medium of claim 1, wherein the operations further comprise:
identifying one or more typographical errors in the user search query; and
correcting the one or more typographical errors identified in the user search query, wherein the classification of the user search query further specifies the corrected typographical errors and wherein the one or more elements are further selectable to alter the corrected typographical errors.

4.	(Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the  generated based on a tagging process that includes tagging a first set of one or more terms in the user search query according to a set of tagging criteria, wherein the set of tagging criteria includes a first criterion that is based on whether one or more terms in the user search query identify an object defined in a schema of a database of the database system.

5.	(Original) The non-transitory computer-readable medium of claim 4, wherein the set of tagging criteria further includes a second criterion that is based on whether one or more terms in the user search query are within a specified vocabulary indicative of a natural language query.

6.	(Original) The non-transitory computer-readable medium of claim 5, wherein the set of tagging criteria further includes a third criterion that is based on whether one or more terms in the user search query are recognized modifiers for other terms of the user search query, including terms that have been tagged as identifying an object defined in a schema of the database.

7.	(Original) The non-transitory computer-readable medium of claim 6, wherein one of the terms in the user search query that is a recognized modifier specifies a date range.

8.	(Original) The non-transitory computer-readable medium of claim 4, wherein the information indicating a classification of the user search query includes, in response to the tagging process being unable to tag a second set of one or more terms in the user search query, a message specifying that the first set of terms were used to generate the database query and that the second set of terms were not able to be tagged.

9.	(Currently Amended) A method, comprising:
receiving, by a computing system from a user, a user search query for a database;
tagging, by the computing system, one or more terms of the user search query, wherein the tagging includes:
 and
assigning a first type of tag to one or more terms of the user search query that are within a specified vocabulary indicative of a natural language query; and
determining, based on the tagging, a classification for the user search query;
determining, by the computing system based on a number of terms in the user search query assigned the first type of tag, to present at least one remediation option to the user, wherein the presenting includes:
the classification for the user search query; and
one or more elements that are selectable to alter how the database is accessed to implement the user search query, including altering whether the user search query is implemented as a natural language query or a keyword query;
receiving input, by the computing system from the user, for the at least one remediation option; and
accessing, by the computing system, the database based on the received input.

10.	(Original) The method of claim 9, wherein the at least one remediation option is generated based on contextual information that is independent of the user search query and wherein the contextual information includes a classification history for user search queries previously entered by the user.

11.	(Canceled)

12.	(Original) The method of claim 9, wherein the one or more elements that are selectable to alter how the database is accessed are further selectable to alter elements of a database query used for accessing the database.

13.	(Original) The method of claim 9, wherein the at least one remediation option specifies:
an indication of one or more terms of the user search query that are untagged; and
an indication of one or more tagged terms of the user search query used to implement the user search query.

14.	(Original) The method of claim 9, wherein a first remediation option allows a user to alter the user search query and a second remediation option allows the user to alter a database query that specifies how the database is accessed to implement the user search query.

15.	(Canceled)

16.	(Original) The method of claim 9, wherein the presenting includes a plurality of classifications of the user search query and wherein each of the plurality of classifications includes a preview of search results for the user search query generated based on their respective classifications.

17.	(Currently Amended) A non-transitory computer-readable medium having program instructions stored thereon that are capable of causing a computer system to implement operations comprising:
receiving a user search query for a database system;
tagging one or more terms of the user search query, wherein the tagging includes assigning a first type of tag to one or more terms of the user search query that are within a specified vocabulary indicative of a natural language query;
determining, based on the tagging 
generating, based on the user search query and contextual information that is independent of the user search query and the classification for the user search query, a database query that is compatible with an interface of the database system to implement the user search query;
causing a query remediation interface to be presented to the user that entered the user search query, wherein the query remediation interface includes:
information indicating the classification for the user search query, wherein the classification specifies whether the user search query was implemented as a natural language query or a keyword query, and wherein the classification specifies one or more attributes of the database query;
one or more elements selectable to receive remediation input relating to the classification of the user search query, wherein one of the elements is selectable to alter whether the user search query is implemented as a natural language query or a keyword query, and wherein the one or more elements are determined based on a number of terms in the user search query assigned the first type of tag;
receiving, from the user via the query remediation interface, the remediation input;
generating an updated database query based on the remediation input; and
accessing the database system using the updated database query.

18.	(Original) The non-transitory computer-readable medium of claim 17, wherein the one or more elements that are selectable to alter the database query are selectable to alter one or more terms of the user search query that are recognized modifiers for other terms of the user search query, including terms that have been tagged as identifying an object defined in a schema of a database of the database system.

19.	(Original) The non-transitory computer-readable medium of claim 17, wherein the user search query includes a particular term, wherein determining the database query includes adding a first restriction to the particular term, and wherein one or more elements are further selectable to receive remediation input indicating one or more alternative restrictions of the particular term for the updated database query.

20.	(Original) The non-transitory computer-readable medium of claim 17, wherein the query remediation interface includes a plurality of classifications of the user search query, wherein a number of the plurality of classifications is based on a number of unrecognized terms in the user search query.

21.	(Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the query remediation interface further includes a plurality of classifications of the user search query, and wherein each of the plurality of classifications includes a preview of search results for the user search query generated based on their respective classifications.

22.	(New) The method of claim 9, wherein the computing system is a multi-tenant database system and wherein accessing the database is further based on contextual information specifying that the user is associated with a particular tenant within the multi-tenant database system.

                                                                
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's filed 3/14/2022 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-10, 12-14 and 16-22 have been withdrawn. Claims 1-10, 12-14 and 16-22 have been allowed.
The independent claims 1,9, and 17 are related to prior art(s): US 20190228095 A1; Ergun; Caglar et al. (hereinafter Ergun) in view of US 20180095964 A1; DeLuca; Lisa Seacat (hereinafter DeLuca), US 20160125048 A1; Hamada; Shinichiro (hereinafter Hamada), US 20090037830 A1, KULKARNI; AMEET ANIL et al. (hereinafter Kulkarni). Ergun teaches methods provided for managing structured data queries via a query broker for allowing a user to search for, configure, modify, and execute the queries stored in the query database. DeLuca teaches methods for receiving, by a computing device, a search query from a client device; obtaining, by the computing device, classification and confidence information by applying natural language classification to the search query; generating, by the computing device, search results based on the classification and confidence information, wherein a ratio of the search results is based on the classification and confidence information; and providing, by the computing device, the search results to the client device. Hamada teaches an item recommendation device includes a context information generator and a ranker. The context information generator generates and outputs context information including user intention by performing semantic analysis on a natural language request which is input. The ranker ranks candidates of items to be presented to a user based on the context information, user information representing an attribute of the user, and history information representing item usage history of the user. Kulkarni teaches the providing an end-to-end framework that automatically replaces source code strings with placeholders, which are linked to national language (NL) specific strings of a target language. During build time, an executable can be generated that is customized for the target language. While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The independent claim contains the unique concept of analyzing a user query via plurality of unique classification methods in order to generate a unique query remediation interface which can update and improve a query. This unique step in combination with the surrounding language helps give the claim novelty. 	
	All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165    

/William B Partridge/Primary Examiner, Art Unit 2183